Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on   has overcome the technical deficiencies and the prior art rejection. Claims  1, 3-4, 7-14 and 16-21 are allowed because the prior art of record fails to disclose that:
-wherein the elongated wire overlaps the elongated arm of the first data cubit, the elongated arm of the second data cubit, and the gap as combined in claim 1.
-wherein the tunable qubit coupler is on a principal surface of a second substrate spaced apart from and coupled to the first substrate, and wherein the tunable qubit is arranged so as to overlap a portion of the first data qubit and a portion of the second data qubit; tuning each of the first data cubit and the second data qubit to a same resonance frequency; and subsequently varying the operating frequency of the tunable qubit coupler to turn coupling on between the first data cubit and the second data cubit as combined in claim 12.
	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842